1)ISMLSS;    Opinion   tiled September 27, 2012




                                                In The
                                  nitrt tif    piak
                          FiftI! Jitrirt uf iixai at at1a
                                        No. 05-1 1-00874-CV


                                 MICHELLE PERRY, Appellant

                                                  V.

                   HSBC BANK USA NATIONAL ASSOCIATiON, Appellee


                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-11-03622-A


                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Murphy, and Fillmore
                                   Opinion By Justice FitzGerald

         By letter dated May 3, 2012, the Court informed appellant that her brief was past due. We

directed appellant to file a brief along with an extension motion within ten days. We cautioned

appellant that failure to do so would result in dismissal of her appeal.

         As of today’s date, appellant has not filed a brief. Accordingly, we dismiss the appeal. See

TEX.   R. App. P. 38.8(a)(1) & 42.3(b) & (c).

                                                                V
                                                           /
                                                       kERfzGRALD
                                                       JUSTICE

I 10874F.P05
                                (!niirt nf 1pILtt!i
                       Fift1i Jiürirt uf cxai It Oa11a!

                                       JUDGMENT
MICHELLE PERRY. Appellant                         Appeal from the County Court at Law No. I
                                                  of Dallas County. Texas. (Tr.Ct.No. CC-Il-
No. 05-I I-00874-CV         V.                    03622-A>.
                                                  Opinion delivered by Justice FitzGerald,
IISBC BANK USA              NATIONAL              Justices Murphy and Fillmore, participating.
ASSOCIATION. Appellee

       Based on the Court’s opinion of this date. the appeal is DISMISSED.

       It is ORDERED that appellee, HSBC Bank USA National Association, recover its costs of
the appeal from appellant, Michelle Perry.


Judgment entered September 27, 2012.